Citation Nr: 0204518	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  97-32 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for impotence.

2. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a bladder disorder.

3. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a psychiatric disorder.

4. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a foot disorder.

(The merits of the claim of entitlement to service connection 
for a psychiatric disorder, as well as the issues of whether 
new and material evidence has been submitted to reopen claims 
of entitlement to service connection for diabetes mellitus, a 
skin disorder, and hypertension will be the subject of a 
later decision).


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1966 to February 
1968 and from August 1970 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1996 rating decision from the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
diabetes mellitus and found that new and material evidence 
adequate to reopen the claims for service connection for 
impotence, nervous condition, bladder condition, skin 
condition, foot problems, and hypertension had not been 
submitted.  A notice of disagreement was received in July 
1997; a statement of the case was issued in September 1997; 
and a substantive appeal was received in November 1997.  
The veteran testified at a hearing, before formal initiation 
of the appeal, in November 1996.

The instant claims were previously before the Board and a 
decision was issued in August 1999, finding that new and 
material evidence had not been presented to reopen the claims 
for service connection for diabetes mellitus, impotence, a 
psychiatric disorder, bladder disorder, skin disorder, foot 
disorder, and hypertension, and denying service connection 
for diabetes mellitus as secondary to post-traumatic stress 
disorder (PTSD).  The veteran appealed these determinations 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a "Joint Motion for Remand and to Stay 
Proceedings" (Joint Motion), filed in March 2001, the 
parties moved the Court to vacate the Board's decision due to 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  By 
Order in March 2001, the Court granted the motion, vacated 
the August 1999 Board decision, and remanded the matter to 
the Board for further action.  

The Board notes that the veteran was represented by a private 
attorney before the Court.  In June 2001, the attorney was 
informed that documentation must be received by the Board 
regarding her authority to represent the veteran before VA.  
No response was received.  In a January 2002 letter, the 
veteran indicated that he had not received a copy of the 
brief filed by his attorney.  No brief or other 
correspondence has been received from the attorney that 
represented the veteran before the Court.  The June 2001 
letter to the attorney indicated that if no response was 
received within 90 days, the Board would proceed with 
adjudication of the claim.  As the record contains no form 
giving the attorney power of attorney to represent the 
veteran before VA, no representation is indicated on the 
first page of this decision.  

For the reasons stated below, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.  However, the Board also finds that additional 
development is necessary for a full a fair disposition 
regarding the merits of the underlying claim for service 
connection.  Accordingly, the Board is undertaking additional 
development on this issue pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  In 
addition, the Board notes that the veteran has contended, at 
least in part, that his diabetes mellitus, skin disorder, and 
hypertension are secondary to his psychiatric disorder.  As 
such, they are inextricably intertwined with the ultimate 
disposition of the psychiatric disorder claim.  Therefore, 
the Board will also defer making decisions on these claims 
pending completion of additional development for the 
psychiatric disorder claim.

FINDINGS OF FACT

1. In a June 1968 rating decision, the RO denied service 
connection for a bladder condition.  

2. In a July 16, 1984 decision, the Board denied service 
connection for impotence.  

3. The evidence associated with the claims file subsequent to 
the June 1968 rating decision and the July 1984 Board 
decision is duplicative or cumulative of previously 
submitted materials; is not probative of the issues 
presented; and, either alone or in conjunction with 
evidence previously of record, is not so significant that 
it must be considered in order to fairly decide the merits 
of the claim for service connection for impotence or a 
bladder disorder.

4. In a rating decision in December 1972, the RO denied 
service connection for a nervous condition.

5. In a December 9, 1980 decision, the Board denied service 
connection for a nervous condition, including paranoid 
schizophrenia.

6. In a rating decision in October 1981, the RO found that no 
new and material evidence had been received that 
established a basis for service connection for a nervous 
condition.  

7. The additional evidence submitted to reopen the veteran's 
claim of entitlement to service connection for a 
psychiatric disorder bears directly and substantially upon 
the specific matter under consideration, is not cumulative 
or redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

8. In a July 16, 1984 decision, the Board denied entitlement 
to service connection for hammertoe deformity and flat 
feet.  

9. No evidence has been submitted by the veteran subsequent 
to the July 1984 Board decision, except duplicative 
statements of treatment during service.  Such statements 
are duplicative or cumulative of previously submitted 
materials; are not probative of the issue presented; and, 
either alone or in conjunction with evidence previously of 
record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim for 
service connection for a foot disorder.


CONCLUSIONS OF LAW

1. The June 1968 RO decision, denying service connection for 
a bladder condition is final.  38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.104 (2001).

2. The July 1984 Board decision, denying service connection 
for impotence, is final.  38 U.S.C.A. § 7104(b) (West 1991 
& Supp. 2001); 38 C.F.R. § 20.1100 (2001).

3. Evidence, associated with the veteran's claims file 
subsequent to June 1968 rating decision and the July 1984 
Board decision, is not new and material and the veteran's 
claims for service connection for impotence and a bladder 
disorder are not reopened.  38 U.S.C.A. § 5108 (West 1991 
& Supp. 2001); Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 
C.F.R. § 3.156 (2001).

4. The October 1981 RO decision, denying reopening of the 
claim for service connection for a nervous condition is 
final.  38 U.S.C.A. § 7105(c).

5. New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, the claim is reopened.  38 U.S.C.A. 
§ 5108; VCAA, 38 U.S.C.A. §§ 5100 et seq.; 38 C.F.R. § 
3.156.
6. The July 1984 Board decision, denying service connection 
for hammertoe deformity and flat feet, is final.  38 
U.S.C.A. § 7104(b).  

7. Evidence associated with the veteran's claims file 
subsequent to the July 1984 Board decision is not new and 
material and the veteran's claim for service connection 
for a foot disorder is not reopened.  38 U.S.C.A. § 5108; 
VCAA, 38 U.S.C.A. §§ 5100 et seq.; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, after reviewing the claims 
folder, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation, to the extent that such apply to 
claims to reopen previously denied claims, regarding the 
disposition of the issues decided by this decision.  The 
record in this case includes numerous statements from the 
veteran, testimony at a hearing before an RO hearing officer, 
and medical treatment records.  The veteran has repeatedly 
expressed concern at the lack of complete medical records 
from his first period of service.  The Board recognizes that 
the only record from this period of service is a pre-
induction physical examination.  Requests, both by VA and the 
veteran, to obtain further service medical records from this 
period of service have been unsuccessful.  The Board is aware 
that when complete service medical records are unavailable, 
the obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
heightened.  The analysis of the veteran's claim was 
undertaken with these duties and obligations in mind.  The 
veteran has not identified any current medical treatment 
records that have not been requested or obtained.  Under 
these circumstances, no further action is necessary to assist 
the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
reopening previously denied claims.  The discussions in the 
rating decision, and statement of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable and necessary efforts to assist the 
veteran in the development of the claims decided herein, and 
has notified the veteran of the information and evidence 
necessary to substantiate the claims.  Consequently, the case 
need not be referred to the veteran for further argument as 
the Board's consideration of the new law and new regulations 
in the first instance does not prejudice him.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).



New and Material Evidence Generally

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Impotence and Bladder Disorder

I. Factual Background

Service medical records in April 1971 and July 1971 noted a 
diagnosis of gonorrhea and in June 1971 of venereal warts.  
Physical examination at termination of service in December 
1971 noted no disabilities of the genitourinary system.

By rating decision in June 1968, the RO denied service 
connection for a bladder condition as such was not shown on 
the last examination (inservice records).  The veteran was 
notified of this decision under cover letter dated in June 
1968, and failed to file a timely notice of disagreement.  
The RO decision is final as to evidence of record at the 
time.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1968) (38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1103 (2001)).

A VA examination was conducted in April 1979.  The examiner 
noted no complaints or history referable to the genitourinary 
system.  External genitalia were normal and no masses or 
tenderness in the region of the kidneys or bladder were 
shown.  

In May 1980, the veteran requested that his claim for service 
connection for a disability of the kidneys be reopened.  By 
letter, dated in February 1981, the veteran's ex-spouse 
stated that the veteran's drinking problem made him sexually 
incompetent.  She further stated that the veteran had a 
venereal disease that appeared and disappeared throughout 
their marriage.  

By rating decision in October 1981, the RO denied service 
connection for sexual impotency.  The veteran appealed this 
determination to the Board.  In a decision, dated on July 16, 
1984, the Board denied service connection for impotence.  
The Board found that impotence was not manifested during 
active service, nor for a number of years following the 
veteran's release from active duty.  The veteran was notified 
of this decision under cover letter dated in July 1984.  The 
Board decision is final as to evidence of record at the time.  
38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1984) (38 
U.S.C.A. § 7104(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§ 20.1100 (2001)).

The veteran filed a request to reopen his claim for service 
connection for urine retention and impotence in June 1994.  
The evidence, submitted since the final RO decision in June 
1968 and the final Board decision in July 1984, includes 
statements from the veteran and county medical records.  
A county health department record in March 1999 noted a 
painful sore on the veteran's penis.  A recommendation for a 
check for herpes was indicated.  

A December 2001 VA medical certificate noted a diagnosis of 
"rash-herpes."  The veteran reported a history of diagnosis 
of syphilis in 1966 with periodic recurrences.  

II. Analysis

The evidence submitted since the final denial of a bladder 
disorder by the RO in June 1968 and the final denial of 
impotence in July 1984 by the Board includes statements from 
the veteran and medical treatment records.  The Board notes 
that none of the submitted medical records include a 
diagnosis of impotence or a bladder disorder.  Residuals of 
venereal diseases were noted, but with no bladder or 
impotence residuals noted.  Although the veteran has 
submitted "new" evidence, the evidence is not material as 
it does not provide a current diagnosis of impotence or any 
bladder disorder.  Even assuming arguendo that the veteran 
has a current bladder disorder or impotence, the evidence of 
record does not provide any relation of such to his military 
service.  The Board notes that the veteran has not identified 
any other treatment or medical records noting treatment or 
diagnosis of impotence or a bladder disorder.  As no new and 
material evidence has been submitted, the veteran's claims 
for service connection for impotence and a bladder disorder 
are not reopened.  

The Board notes that the December 2001 medical record was 
submitted directly to the Board.  Generally, pertinent 
evidence, submitted directly to the Board, is referred for 
initial review by the RO, unless the veteran waives such 
initial review.  38 C.F.R. § 20.1304(c) (2001).  Effective 
February 22, 2002, the Board may now consider evidence 
submitted without initial review by the RO.  The Board notes 
that this regulation is not yet effective.  However, in the 
instant case, the evidence submitted by the veteran is not 
pertinent.  This evidence is cumulative of other evidence 
showing a post-service diagnosis without relation to service.  
As the issue before the Board is whether new and material 
evidence has been submitted, cumulative evidence is not 
pertinent.  

Psychiatric Disorder

III. Factual Background

The veteran's service medical records note a psychiatric 
examination in September 1971, following a "shooting 
incident."  The examiner noted that the veteran showed good 
judgment, but had a history of impulsive acts, which the 
veteran attributed to marital difficulties.  The examiner 
noted no evidence of any serious psychiatric disorder, 
disability or derangement that would render the veteran 
mentally incompetent.  However, the examiner recommended 
separation from service due to unsuitability.  Physical 
examination at termination of service in December 1971 noted 
no psychiatric abnormalities.

The veteran filed an initial claim for service connection for 
a nervous disorder in November 1972.  By rating decision in 
December 1972, the RO denied service connection for a nervous 
condition, as such was not shown on the last examination in 
December 1971.  The veteran was notified of this decision 
under cover letter dated in December 1972, and failed to file 
a timely notice of disagreement.  The RO decision is final as 
to evidence of record at the time. 38 U.S.C. § 4005(c) 
(1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972) (38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2001); 38 C.F.R. § 
20.1103 (2001)).

The veteran filed a request to reopen his claim for service 
connection for a nervous disorder and/or paranoid 
schizophrenia in March 1979. 

In a statement received in May 1974, the veteran stated that 
his nervous condition began in 1966 during basic training.  
He stated that he was nervous and irritable all the time, 
resulting in "run in and fights with other soldiers."  The 
veteran noted that he continued to have problems throughout 
service and first sought treatment at a VA facility in 1969.  
In his March 1979 claim, the veteran stated that this 
condition began during his first tour of service, but was not 
treated a that time.  He stated that he was hospitalized in 
Detroit, Michigan in 1969 for a psychiatric disorder.  

A VA examination was conducted in April 1979.  The examiner 
noted paranoid thoughts without break with reality.  The 
examiner stated that any anxiety present was associated with 
the paranoia about the veteran's situation in life.  The 
examiner provided a diagnosis of paranoid personality 
disorder.  

By rating decision in May 1979, the RO denied service 
connection for a nervous condition, noting that such had been 
previously denied and no evidence had been received to 
warrant a change in the denial.  The veteran appealed this 
determination to the Board.  

In a letter, dated in May 1979, a staff psychologist from a 
county facility stated that the veteran had been seen nine 
times since March 1979 for acute paranoid schizophrenia.  The 
psychologist stated that the condition manifested in 
well-organized delusions of persecution and somatic 
complaints.  

In his May 1979 report, J. P. M., M.D., stated that 
"apparently" the veteran had nervous problems since 1967 
and had been hospitalized twice since that time.  The 
physician provided a diagnosis of paranoid schizophrenia. 

By rating decision in December 1979, the RO denied service 
connection for a nervous condition, including paranoid 
schizophrenia, finding that addition evidence considered was 
insufficient to establish service connection for that 
disorder.  The veteran appealed this decision to the Board.  
In his VA Form 9, substantive appeal, received in December 
1979, the veteran stated that some of his problems began 
prior to service, but they were aggravated by emotional and 
environmental factors during service.  The veteran appeared 
to attribute his alcoholism and nervous disorder to extremes 
of weather conditions while stationed in Texas, Virginia, 
France, and Germany.

By decision, on December 9, 1980, the Board denied service 
connection for an acquired psychiatric disability.  The Board 
found that no evidence of such during military service and 
that a psychiatric disorder was first clinically manifested 
more than on year following the veteran's second period of 
service.  The veteran was notified of this decision in 
December 1980.  The Board decision is final as to evidence of 
record at the time.  38 U.S.C. § 4004(b) (1976); 38 C.F.R. § 
19.104 (1980) (38 U.S.C.A. § 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1100 (2001)).

The veteran filed a request to reopen his claim for service 
connection for a psychiatric disorder in June 1981. 

In a statement, received in February 1981, W.T.B., Ph.D., 
stated that the veteran had relatively encapsulated paranoid 
thought disorder since late adolescence.  Dr. B stated that 
the condition was chronic, resistant to treatment, and 
specifically disabling in the employment area.  

In February 1981, the veteran submitted brief affidavits from 
five individuals, who stated that the veteran had no nervous 
disorders prior to his military service.  The statements did 
not indicate how long the individuals had known the veteran, 
nor in what capacity.  

By rating decision in October 1981, the RO found that no new 
and material evidence had been received that established a 
basis for service connection for a nervous condition.  The 
veteran was notified of this decision under cover letter 
dated in November 1981, and failed to file a timely notice of 
disagreement as to the issue of service connection for a 
nervous condition.  The RO decision is final as to evidence 
of record at the time.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1981) (38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001)).

In June 1994, the veteran requested that his claim for 
service connection for a nervous disorder and memory lapses 
be reopened.  The evidence, submitted since the final RO 
decision in October 1981, includes VA hospital records, a VA 
examination report, and statements from the veteran and 
others.  

In April 1982, the veteran submitted VA hospitalization 
records from April to May 1980 and from September to October 
1980, noting diagnosis of paranoid schizophrenia and 
personality disorder with inadequate and dependent features.  
During initial hospitalization, the veteran reported that he 
had problems since a "nervous breakdown" in 1968 or 1969.  

In a letter, received in January 1983, a fellow serviceman 
stated that he saw the veteran with profuse bleeding from his 
head area in December 1966.  The veteran informed the 
individual at that time that he had been attacked by others 
outside the garrison.  

In a statement, received in November 1983, the veteran's 
sister stated that the veteran did not suffer from a nervous 
disorder prior to his period of active military service, 
beginning in March 1966.  

In a statement in support of a claim for PTSD received in 
November 1997, the veteran stated that on December 25, 1966 
he was attacked by French Algerians, during service in 
France.  He provided the names of two individuals injured or 
killed in this incident.  

A VA psychiatric examination was conducted in December 1997, 
and the examiner noted review of the veteran's claims file.  
The veteran reported that he was attacked during service in 
France and was hit on the head.  He stated that he had been 
feeling depressed since 1979.  The veteran reported hearing 
voices, feelings of depression, difficulty sleeping, feelings 
of worthlessness, hopelessness, and helplessness, but denied 
any suicidal ideation.  The examiner noted neutral affect, 
depressed mood, intact memory, difficulty with attention and 
concentration, no flashback, no intrusive thoughts, no 
suicidal or homicidal ideation, good insight, average 
intellect, good judgment, and no current hallucinations.  The 
examiner provided a diagnosis of chronic paranoid 
schizophrenia in partial remission.  The examiner stated that 
the veteran's current symptoms did not meet the criteria of 
PTSD.  

In a statement dated in May 1998, E.K.K., D.O., stated that 
the veteran's medical records had been reviewed and it was 
the physician's opinion that the veteran had severe PTSD.

IV. Analysis

Since the most recent final denial of the veteran's claim for 
service connection for a psychiatric disorder by the RO in 
October 1981, the veteran has submitted, among other things, 
the May 1998 statement from Dr. K who diagnosed the veteran 
with PTSD.  Although the veteran had been diagnosed with 
schizophrenia at the time of the last prior denial, no 
diagnosis of PTSD was on file at that time.  The Board 
acknowledges that in certain circumstances, a claim for a 
different mental disorder, such as PTSD, which was not 
considered at the time of a prior decision, can be treated as 
a new claim.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (holding "a claim based on the diagnosis of a new 
mental disorder . . . states a new claim, for the purpose of 
the jurisdictional requirement, when the new disorder had not 
been diagnosed and considered at the time of the prior notice 
of disagreement add").  In addition, the veteran has reported 
that he was attacked during service in France and was hit on 
the head.  Nevertheless, while the nomenclature for the 
claimed disability has changed, the veteran's current claim 
is, in substance, the same as that considered in the 1981 
decision.  However, the Board finds that the fact that the 
veteran was diagnosed with a new mental disorder (PTSD), and 
that the medical evidence of such bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Thus, at the very least, the May 1998 diagnosis 
of PTSD constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), if not a new claim entirely.

As noted above, the Board has concluded that additional 
development is necessary regarding the merits of the 
underlying claim of service connection for a psychiatric 
disorder, and, as such, is undertaking additional development 
on this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  In pertinent part, the Board notes that the 
evidence on file is unclear whether or not the veteran 
actually has PTSD, inasmuch as the December 1997 VA examiner 
stated that the veteran's current symptoms did not meet the 
criteria of PTSD, while Dr. K stated in the May 1998 
statement that the veteran does have PTSD.  Thus, the Board 
finds that additional development is necessary in order to 
determine the nature of the veteran's current psychiatric 
disorder, and whether it is causally related to active 
service.

Foot Disorder

V. Factual Background

The veteran's pre-induction examination in July 1964 noted 
bilateral moderate pes planus.  A report of medical history, 
completed in August 1970, noted athlete's feet and cramps in 
the legs.  A podiatry evaluation was scheduled in September 
1970, but the completed examination report is not of record.  

Service medical records in September 1970 note a complaint of 
cuts on the toes of the right foot.  Physical examination at 
termination of service in December 1971 noted no disabilities 
of the feet or lower extremities. 

A VA examination was conducted in April 1979.  The examiner 
noted that the veteran's feet were normal in appearance and 
function.  

The veteran filed an original claim for service connection 
for athlete's feet, flat feet and hammertoes in May 1980.  

A medical certificate in May 1980 noted diagnoses of flat 
feet and deformed toe.  The physician noted complaints of 
pain and hammertoe on the right foot.  Outpatient treatment 
records in May 1981 noted painful feet with a diagnosis of 
flat feet and hammertoe on the right.  
The record contains statements from two former servicemen, 
received in October 1981, who served with the veteran, and 
stated that the veteran complained of problems with his feet 
during basic training and had difficulty completing tasks due 
to pain in his feet.  

By rating decision in October 1981, the RO found that no new 
and material evidence had been received that established a 
basis for service connection for flat feet.  The RO also 
found that the veteran's hammertoe, diagnosed five days 
after entry on active duty, had not been aggravated beyond 
normal progression by performance of active military service.  

In February 1983, the veteran submitted a second statement 
from one of the fellow servicemen, who previously submitted 
statements regarding the veteran's foot condition.  The 
individual stated that he served with the veteran during 
basic training and noted the veteran's swollen feet and 
blisters.  

By decision, dated July 16, 1984, the Board denied 
entitlement to service connection for hammertoe deformity and 
flat feet.  The Board found that the hammertoe deformity was 
not noted during the veteran's first period of service, but 
was reported on re-enlistment examination in August 1970.  
The Board found that the pre-existing hammertoe deformity and 
pre-existing flat feet did not increase in severity during 
the veteran's periods of active duty.  The veteran was 
notified of this decision under cover letter dated in July 
1984.  The Board decision is final as to evidence of record 
at the time.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 
(1984) (38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2001); 38 
C.F.R. § 20.1100 (2001)).

The veteran has submitted no evidence relevant to his claim 
for service connection for a foot disorder since the decision 
of the Board in July 1984.  




VI. Analysis

No evidence pertinent to a claim for a foot disorder has been 
submitted since the Board's decision in July 1984.  The only 
relevant statements made by the veteran note treatment during 
service for a foot condition.  The Board notes that this 
alleged treatment was during the period of service, for which 
the veteran's service medical records are not available.  
However, even assuming arguendo, that the veteran was treated 
for some foot condition during service, these allegations 
were considered by the Board prior to the decision in July 
1984 and the veteran has not submitted any new evidence in 
support of his claim for service connection for a foot 
disorder.  As no new evidence has been submitted, the 
veteran's claim for service connection for a foot disorder is 
not reopened.


ORDER

No new and material evidence having been received, the claim 
for service connection for impotence is not reopened.

No new and material evidence having been received, the claim 
for service connection for a bladder disorder is not 
reopened.

No new and material evidence having been received, the claim 
for service connection for a foot disorder is not reopened.

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, the claim is reopened; to this extent only, the 
appeal is allowed.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

